CLOPTON, J.
In respect to the admissibility in evidence of the confessions of a person charged with a crime, the following rules have been repeatedly declared, and are well established, by our decisions:
Confessions are prima facie inadmissible, and it must be satisfactorily shown to the court that they are voluntary— were made when the mind of the accused was free from the influence of hope or fear — before they can be received in evidence. Any menace, or hope excited by encouragement that the prisoner would be more favorably dealt with if he confesses, is sufficient to exclude them.
When a confession has been obtained by appliances of hope or fear, a subsequent confession made within a reasonable time thereafter should be excluded, unless it is clearly shown that all undue influence had been fully withdrawn, or explained away, and that the mind of the accused was as free therefrom, as if no effort had been made to extort a confession.
And, though a confession may be obtained by the influence of threats or promises, if they disclosed the extraneous facts, which show their truth and tend to prove the commission of the crime, so much of the confession as relates strictly to the facts discovered, and such facts, are admissible in evidence, but not the entire confession. — Owen v. State, 78 Ala. 425; Murphy v. State, 63 Ala. 1.
The offer of defendant to conduct the parties, who had him under arrest, to the place where the stolen goods were concealed, his having done so, and the discovery of the goods at such place, were properly received in evidence, though such offer was preceded by an assurance that it would be best for him to tell all about it. This can scarcely be regarded a confession, though the result was the discovery of criminative facts. — Spicer v. State, 69 Ala. 159. But, if considered in the nature of a confession, the evidence was admissible under the^ foregoing rules. The confession, however, made after finding the goods, and while the prisoner was still under arrest, to the same parties, who had given the previous assurance of hope, should have been excluded. It was not shown that the influence of such assurance, and of the hope engendered thereby, had been fully withdrawn, or explained *432away, and that it was entirely obliterated from the mind of the prisoner.
Reversed and remanded.